Colt, J.
The question submitted by this report is whether the instrument declared on is to be construed as a continuing guaranty which affords security to the plaintiff for credits given to'the principal in successive transactions, or as a guaranty confined to one transaction, and therefore satisfied by a single purchase of the goods named to the specified amount followed by payment for the same.
The rules which govern the construction of written contracts are to be applied to this ; one of which is, that where there is no ambiguity in the terms, the writing itself must be alone consulted in ascertaining the intention ; paroi evidence to vary its contracts is excluded.
In this contract the language, as applied to the subject matter, discloses no ambiguity. There is nothing in it which fairly gives rise to the inference that it is intended to apply to more than one purchase. The liability assumed cannot be enlarged or diminished by evidence of the previous dealings, or of the dealings contemplated, between the creditor and the principal debtor; or that the defendant had previously agreed to give the plaintiff a guaranty for future advances, and the goods were sold relying on such a guaranty; or that the relations of the principal parties were well known to the surety. The question is not what would have been a fit and proper contract for the defendant to have made under all the circumstances, but what contract did he make. This contract is confined to the purchase of a single quantity of goods of a specified value, for which, if not paid for within sixty days from the date of invoice, the plaintiff is to draw on the defendant for the amount.
In Hatch v. Hobbs, 12 Gray, 447, cited by the plaintiff, the agreement was to pay for goods drawn out from time to time, “ this guaranty to remain good until further order, or until April 1.” In Bent v. Hartshorn, 1 Met. 24, to .pay for goods purchased “ at any time hereafter.” And in Nottingham Hide Co. v. Bottrill, L. R. 8 C. P. 694, to pay “ any account he [the principal] may have with you; and when to the contrary we wül write you.” Judgment for the defendant.